Case: 13-60057       Document: 00512445228         Page: 1     Date Filed: 11/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 18, 2013
                                     No. 13-60057
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CHARLES GOZIE UGOCHUKWU,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A074 571 394


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Charles Gozie Ugochukwu, a native and citizen of Nigeria, was placed in
deportation proceedings in 1996.            He filed an application for asylum and
withholding of deportation.           When he failed to appear for a scheduled
deportation hearing on February 12, 1997, the immigration judge (IJ) ordered
him removed in absentia. More than 15 years later, he filed a motion to reopen
his proceedings, asserting that a snowstorm prevented him from appearing and
that a change in country conditions warranted reopening. The IJ denied the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-60057     Document: 00512445228      Page: 2   Date Filed: 11/18/2013

                                  No. 13-60057

motion, and the Board of Immigration Appeals (BIA) dismissed his appeal. This
petition for review followed.
      We review the denial of a motion to reopen “under a highly deferential
abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir.
2005). Because “the BIA issued its own opinion and elaborated on its own
reasoning,” we review only the BIA’s decision. Orellana-Munson v. Holder, 685
F.3d 511, 517 (5th Cir. 2012) (internal quotation marks and citation omitted).
Further, this matter is governed by the transitional rules in place following
passage of the Illegal Immigrant Reform and Immigration Responsibility Act.
See Goonsuwan v. Ashcroft, 252 F.3d 383, 386 (5th Cir. 2001).
      Ugochukwu first asserts that he failed to receive notice of the hearing.
Under the then-governing law, an in absentia deportation order could be
rescinded at any time if the alien failed to receive notice. 8 U.S.C. § 1252b(c)(3)
(repealed). However, Ugochukwu did not assert lack of notice in his motion to
reopen to the IJ; rather, he raised it for the first time on appeal to the BIA.
Inconsistent with this claim of lack of notice, Ugochukwu’s motion stated that
a snowstorm prevented him from driving to court and that he wrote to the court
to reschedule the hearing. Further, the written notice of hearing itself states
that it was provided to Ugochukwu and that he received oral notice as well. The
BIA thus did not abuse its discretion by declining to grant reopening based on
lack of notice. See Zhao, 404 F.3d at 303. Ugochukwu has abandoned any
challenge to the BIA’s separate conclusion that, to the extent he sought
reopening on the basis of exceptional circumstances, his motion was untimely.
See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      In addition, Ugochukwu asserts that he is entitled to reopening based on
worsening conditions in Nigeria with respect to attacks by Muslim groups on
Christians. A motion to reopen may be filed at any time if the alien is seeking
asylum or withholding based on changed country conditions arising in the
country of the alien’s nationality or the country where the alien is to be removed.

                                        2
    Case: 13-60057    Document: 00512445228     Page: 3     Date Filed: 11/18/2013

                                 No. 13-60057

8 C.F.R. § 1003.23(b)(4)(i). “In determining whether evidence accompanying a
motion to reopen demonstrates a material change in country conditions that
would justify reopening, [the BIA] compare[s] the evidence of country conditions
submitted with the motion to those that existed at the time of the merits hearing
below.” In re S-Y-G, 24 I. & N. Dec. 247, 253 (BIA 2007).
      In support of his motion to reopen, Ugochukwu asserted that Muslim
extremists killed his father in 1994, murdered his uncle and cousins in 1996, and
burned down his family home in 2010. He also submitted various news articles
and other documents reporting recent attacks on Christians by Muslim groups.
However, as the BIA concluded, he did not provide evidence showing that
current conditions are materially different than those at the time of his
deportation hearing in 1997. Ugochukwu has not shown that the BIA abused its
discretion. See Zhao, 404 F.3d at 303.
      PETITION FOR REVIEW DENIED.




                                         3